          Case 1:19-cr-10081-IT Document 142 Filed 04/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
                      v.                     )       Case No. 19-CR-10081-9-IT
                                             )
LISA “NIKI” WILLIAMS,                        )
                                             )
                      Defendant.             )

                                            ORDER
                                          April 9, 2019

TALWANI, D.J.
       On March 5, 2019, a grand jury for the District of Massachusetts returned an Indictment

charging Defendant Lisa “Niki” Williams (the “Defendant”) and others with Racketeering

Conspiracy, in violation of 18 U.S.C. § 1962(d). Indictment [#1]. An Arrest Warrant authorizing

the arrest of Defendant Lisa “Niki” Williams issued the same day. Arrest Warrant [#3]. On

March 8, 2019, the United States filed the pending Motion to Amend [the] Indictment to Correct

Error and for Issuance of New Arrest Warrant [#19]. In its motion, the United States asserts that

since the return of the Indictment and issuance of the arrest warrant, the government learned

through records obtained from the Department of Motor Vehicles that the Defendant’s true name

is “Niki Williams,” and not “Lisa ‘Niki’ Williams,” but that all other identifying information

about the Defendant remained the same.

       On March 12, 2019, the Defendant was arrested and the Indictment was unsealed . See

Gov. Motion to Unseal Indictment [#20]; Elec. Order [#21]. The court ordered the pending

Motion to Amend unsealed and allowed the Defendant until April 3, 2019, to file any opposition.

Elec. Order [#123]. No opposition has been filed and the time in which to do so has passed.
          Case 1:19-cr-10081-IT Document 142 Filed 04/09/19 Page 2 of 2



       Accordingly, the court ALLOWS the United States’ unopposed Motion to Amend [#19].

The Indictment [#1] is hereby amended to reflect Defendant’s true name as “Niki Williams.” As

the Defendant has been arrested and appeared before the Magistrate Judge for an Initial

Appearance without objection, no corrected arrest warrant need issue.

       IT IS SO ORDERED.

Date: April 9, 2019                                        /s/ Indira Talwani
                                                           United States District Judge




                                               2
